 Case: 4:20-cv-00821-JAR Doc. #: 65 Filed: 09/14/21 Page: 1 of 1 PageID #: 268




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


SARAH FELTS,                                )
                                            )
               Plaintiff,                   )
                                            )
       v.                                   )     Case No. 4:20-cv-821
                                            )
LEWIS E. REED,                              )
ST. LOUIS BOARD OF ALDERMEN,                )
PRESIDENT,                                  )
                                            )
               Defendant.                   )


                                      Entry of Appearance

       Kayla M. DeLoach moves to withdraw as counsel for Plaintiff as my employment by the

American Civil Liberties Union of Missouri ends on September 14, 2021. All other counsel for

Plaintiff entered on this matter remain.



                                                 Respectfully submitted,
                                                 /s/ Kayla M. DeLoach
                                                 Kayla M. DeLoach, #72424MO
                                                 ACLU of Missouri Foundation
                                                 906 Olive Street, Suite 1130
                                                 St. Louis, MO 63101
                                                 314-652-3114
                                                 kdeloach@aclu-mo.org
                                                 Attorney for Plaintiff
